Citation Nr: 0515836	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected scars of the left forehead and 
right mandible due to basal cell carcinoma prior to August 
30, 2002.

2.  Entitlement to an increased rating in excess of 30 
percent for the service-connected scars of the left forehead 
and right mandible due to basal cell carcinoma from August 
30, 2002.

3.  Entitlement to an initial compensable rating for the 
service-connected scars of the chest, upper back, and 
shoulders, due to basal cell carcinoma.

4.  Entitlement to an initial compensable rating for the 
service-connected post-operative ventral hernia.




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the RO which, 
inter alia, granted service connection and assigned initial 
noncompensable ratings for post-operative scars of the left 
forehead, right mandible, chest, upper back, and shoulders, 
due to basal cell carcinoma.  The veteran disagreed with the 
initial noncompensable ratings assigned.  

In a March 2004 supplemental statement of the case, the RO 
increased the initial evaluation for the service-connected 
scars of the left forehead and right mandible, due to basal 
cell carcinoma to 10 percent, effective from February 1, 
2002; and then further increased the 10 percent rating to 30 
percent, effective from August 30, 2002.  The noncompensable 
rating was confirmed and continued for the service-connected 
scars of the chest, upper back, right shoulder and left 
shoulder, due to basal cell carcinoma.  

As the award is not a complete grant of benefits, the issues 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993)

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge, sitting at the RO in March 2005; 
however, the veteran failed to report to the scheduled 
hearing.  

The issue of entitlement to an initial compensable rating for 
the service-connected post-operative ventral hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected scars of the left 
forehead and right mandible, due to basal cell carcinoma, 
have been productive of nontender scars with manifestations 
that more nearly approximate that of moderate disfigurement 
since the effective date of service connection.  

2.  Since August 30, 2002, the veteran's service-connected 
scars of the left forehead and right mandible, due to basal 
cell carcinoma, have been productive of a maximum width of 1/4 
inch, areas of adherence to underlying tissue and some 
bulging/depression, having three characteristics of 
disfigurement.

3.  Since the effective date of service connection, the 
service-connected scars of the chest, upper back and 
shoulders have been productive of superficial, nontender, 
stable scars that do not cause limited motion or function of 
the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 
10 percent for the service-connected scars of the left 
forehead and right mandible, due to basal cell carcinoma, 
prior to August 30, 2002, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001).

2.  The criteria for an increased rating in excess of 30 
percent for the service-connected scars of the left forehead 
and right mandible, due to basal cell carcinoma, since August 
30, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

3.  The criteria for an initial compensable rating for the 
service-connected scars of the chest, upper back, right and 
left shoulders, due to basal cell carcinoma, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (effective prior to, and 
since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to higher initial ratings for the service-
connected scars due to basal cell carcinoma, the Board finds 
that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2001, just after he submitted his claims of service 
connection,  informed him that to establish service 
connection, the evidence must show that the veteran has a 
current disability that had its onset in, or was aggravated 
by, some incident in service.  

The Board points out that service connection was subsequently 
granted for the veteran's claims currently on appeal, and 
that the veteran now appeals the initial ratings assigned for 
the service-connected disabilities.  In this regard, the 
record shows that the claimant was again notified of the VCAA 
via a June 2003 VCAA letter.  

A VCAA letter that is adequate for the service connection 
issue is adequate if there is a notice of disagreement to the 
assigned evaluation .  The RO does not bifurcate the issues, 
rather, the RO grants service connection then assigns an 
evaluation.  The veteran's claim is actually a claim for 
compensation.  In establishing his claim of service 
connection, he presented evidence to establish the existence 
of disability.  The degree of disability is inherent in 
establishing the existence of disability.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claims and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

Nonetheless, the June 2003 duty-to-assist letter did, in 
fact, inform the veteran of what evidence was necessary to 
substantiate his claims for higher initial evaluations.  That 
is, the veteran was notified that in order to establish an 
increased rating for the service-connected condition, the 
evidence must show that the condition has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2001 and June 2003 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2001 and June 2003 
letters requested that the veteran provide an Authorization 
and Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
June 2003 letter, he was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the November 2001 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Factual Background

The veteran served on active duty in the Army for twenty 
years, and was honorably discharged in January 2002.  The 
veteran's service medical records reflect that the veteran 
had multiple skin cancer lesions excised from his forehead, 
face, chest, shoulders and upper back during service.  The 
treatment for basal cell carcinoma is well-documented in the 
service medical records, beginning in 1999.  The veteran was 
left with some keloid formation with some of the scars 
excised for basal cell carcinoma.  In May 2000, the left 
forehead and right mandible were diagnosed with basal cell 
carcinoma and those areas were treated with Moh's surgery.  
Actinic keratosis of the shoulder and nose was treated with 
liquid nitrogen.

The veteran was afforded a VA pre-discharge examination in 
conjunction with his pre-discharge claim for service 
connection which was received at the RO in July 2001.  The 
examiner noted multiple scars from excisions of basal cell 
carcinoma, but indicated there were no discernible scars from 
the actinic keratosis removal.  The scars over the left 
forehead and the right mandible were barely discernible.  
There was a vertical scar that measured 3 cm x 2 mm over the 
right mandible with very mild decreased pigmentation.  There 
was a 3 x 2  cm area over the left forehead that had minimal, 
increased  pigmentation, and barely discernible scarring.  
There were scars from basal cell carcinoma with keloid 
formation at the right anterior shoulder measuring 2 x 1 cm, 
and the left chest measuring 8 x 10 mm.  The medial right 
posterior shoulder scar measured 10 x 12 mm and was slightly 
raised.  There was a 2 x 1 cm scar lateral to that scar.  On 
the bony prominence at the left acromioclavicular joint, 
there was a 15 x 10 mm scar.  The left posterior shoulder had 
scars that measured 12 x 15 mm and 7 x 10 mm.  The scars were 
nontender and non adherent and did not have noticeable 
pigmentation changes or keloid formations.  

The diagnosis was:  (1) history of basal cell carcinoma of 
the left forehead and right mandible, status post Moh's 
surgery, barely discernible, residual, nondisfiguring scars; 
(2) history of basal cell carcinoma of the right upper back, 
left chest, left lateral upper back, right posterior 
shoulder, medial and lateral right anterior shoulder, status 
post curettage and desiccation treatment with mildly 
disfiguring scars.  

In a November 2001 rating decision, the RO granted service 
connection for, inter alia, post-operative scars, basal cell 
carcinoma of the left forehead and right mandible; and for 
post-operative scars, basal cell carcinoma of the chest, 
upper back, right shoulder, and left shoulder.  The RO 
assigned non-compensable ratings for these disabilities, 
effective from February 1, 2002, the day after the veteran's 
release from active duty.  

In his notice of disagreement (NOD), received at the RO in 
March 2002, the veteran explained that he had multiple scars 
resulting from the removal of the basal cells, and some of 
the facial scars were very noticeable.  The veteran also 
reported that new basal cell carcinoma is found each time he 
visits the dermatologist, which is about every 3-6 months.  
The basal cells were continuously being removed and leaving 
more scars.  

The veteran was afforded a VA examination in December 2002.  
The examiner noted seven scars on his upper posterior 
shoulder from removal of malignancies, basal cell carcinomas 
predominantly.  He had a scar across the bridge of his nose 
from the removal of a tumor on his central face, he had a 
scar on his left side of his neck from removal of a tumor, 
and he had a scar on his right cheek from the removal of a 
tumor.  

The examiner also noted that the veteran had Type I skin, 
which meant it was more susceptible for developing cancer, 
characterized by pale complexion, light eye color and 
freckles, predominantly on his shoulders.  On the face and 
neck, he also had telangiectasias, (small blood vessels of 
very fine diameter).  The clinical diagnosis was cutaneous 
malignancies, by history; healed scars on the face and neck.  

In January 2003, the RO issued another rating decision which 
confirmed and continued the noncompensable ratings for the 
service-connected basal cell carcinoma.  Later that month, 
the RO issued a Statement of the Case (SOC).  

In a March 2003 statement, the veteran continued to disagree 
with the noncompensable ratings assigned for the basal cell 
carcinoma.  The veteran explained that in February 2003, he 
had to have four spots on his face treated with liquid 
nitrogen.  Later in February 2003, the veteran had to have a 
large area of cancer removed from the left side of his face.  
The veteran further explained that the Moh's surgery resulted 
in the removal of an area of his face about the size of a 
quarter (more than an inch in diameter), through all layers 
of skin and into the fat layer.  Finally, the veteran 
reported that the procedure to close the wound resulted in a 
scar approximately three inches in length.  The claims file 
contains photos illustrating the veteran's narrative.  

The veteran was re-examined by VA again in October 2003.  
Examination confirmed the following scars:  right cheek - 2 1/4 
inch red scar, mostly depressed below the surface with a 
maximum width of 1/4 inch; 1/2 of the scar was adherent to deeper 
structures.  There was an elevated nodule in the scar 1/4 inch 
as well on the lower pole.  There was a vertical scar on the 
right filtrum, side of a basal cell cancer, 5/16 inches x 1/8 
inches wide, slightly bulging and red.  There was an old 
laceration scar on the right neck.  Veteran claimed that may 
have been a result of the laceration from a branch in the 
service, 2 1/4 inch x less than 1/16 inches and a 1 inch branch 
on the same scar.  Its color was white and slightly 
depressed.  There was a white scar on the left neck similarly 
caused by a branch by his history on the left neck, 1/2 inch x 
1/8 inches.  On the left forehead, there was a basal cell 
cancer scar, 1/8 inches x 1/8 inches, slightly depressed and 
white.  On the sternum was a 1/4 inch x 1/4 inch red keloidal 
scar aside by history of basal cancer in the right shoulder.  
There was a 5/8 inches x 3/4 inch white soft pedunculated scar, 
aside by history of a basal cell cancer which resulted in a 
keloid which subsequently by history was injected with 
steroid, resulting in soft protruding scar.  There were three 
white indurated scars on the right shoulder, 5/8 inches x 3/8 
inches, 3/4 inches x 5/8 inches, and 5/8 inches x 1 1/4 inch on 
the left shoulder, and 3/4 inches x 5/8 inches white flat scar.  
There was a pink slightly indurated scar in the left upper 
arm, 3/4 inches x 3/8 inches, and the second one, 5/8 inches x 
3/16 inches.  There was a pink flat scar on the volar forearm 
1/8 inches and another one 1/16 inches recently.  Those were 
new lesions of basal cell recently discovered and treated.  

The final diagnosis was as follows:  Multiple scars with 
history of 9, possibly 10 basal cell cancers.  All the 
lesions were on the face and neck.  Also, the scars on the 
neck, by history, were caused by trauma while in the service.  
The aggregate lengths of the scars in the face and neck 
clearly exceeded 5 inches.  There were also areas of 
adherence to deeper structures on the right cheek and bulging 
on the right cheek as well.  There were bulging keloidal 
scars on the shoulder and the chest as well.  There was some 
depression of the scar in the left neck.  There was also 
scarring in the left forehead which was fairly well-healed.  
Given the criteria for disfigurement, the examiner opined 
that multiple criteria were met, including lengths of scars 
in the aggregate on the face and neck, greater, exceeding 5 
inches, area of depression and/or adherence to deeper 
structures, specifically the left neck's scar was depressed 
and the right cheek scar while also depressed was adherent to 
deep structures.  The lower pole of the same scar in the 
right cheek was protuberant.  Finally, the examiner noted 
that the extensive nature of the right cheek scar suggested 
that a probable layered repair was done.  Photographs 
accompanied the examination report.  

In a March 2004 supplemental statement of the case, the RO 
increased the initial evaluation for the service-connected 
scars of the left forehead and right mandible, due to basal 
cell carcinoma to 10 percent, effective from February 1, 
2002; and then further increased the 10 percent rating to 30 
percent, effective from August 30, 2002.  The noncompensable 
rating was confirmed and continued for the service-connected 
scars of the chest, upper back, right shoulder and left 
shoulder, due to basal cell carcinoma.  

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disabilities-
just after establishing entitlement to service connection for 
them, VA must consider the claim in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the United States Court of Appeals for 
Veterans Claims indicated the most recent level of functional 
impairment is of primary importance.


A.  Scars - left forehead and right mandible

The veteran's service-connected scars of the left forehead 
and right mandible have been rated by the RO under the 
provisions of Diagnostic Code 7800.  The Board notes that, 
effective on August 30, 2002, VA revised the criteria for 
diagnosing and evaluating skin disabilities.  Diagnostic Code 
Series 7800.  67 Fed. Reg. 49596 (July 31, 2002).  

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

According to the rating criteria in effect prior to August 
30, 2002, 38 C.F.R. § 4.118, Code 7800 (2001), scars of the 
head, face or neck that are slightly disfiguring are rated 
noncompensably disabling and if moderately disfiguring are 10 
percent disabling.  

Higher ratings under Code 7800 may be warranted if 
disfiguring scars of the head, face or neck are severe in 
nature, especially if producing a marked or unsightly 
deformity of the eyelids, lips or auricles (30 percent) or if 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement (50 
percent).  

A Note to Diagnostic Code 7800 provides that, when in 
addition to tissue loss and cicatrisation there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  

Other possibly applicable rating criteria in effect prior to 
August 2002 include assigning a 10 percent rating for scars 
which are superficial and poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803 (2001).  

The rating criteria also provide a 10 percent rating for 
scars that are superficial and tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Code 7804 
(2001).  Scars can also be rated based upon limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805 
(2001).  

Pursuant to the revised criteria for Diagnostic Code 7800 
which are currently in effect with respect to disfigurement 
of the head, face, or neck, an 80 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement (see below for 
description).  

A 50 percent rating can be assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  

A 30 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 10 percent 
rating applies for one characteristic of disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: A scar five or more inches (13 
or more centimeters (cm.)) in length; a scar at least one-
quarter inch (0.6 cm.) wide at the widest part; the surface 
contour of the scar is elevated or depressed on palpation; 
the scar is adherent to underlying tissue; the skin is hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); there is underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or, the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Tissue loss of the auricle is to be 
rated under Diagnostic Code 6207.  

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating also is applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805, as formerly.  

Under the old rating criteria, the Board is of the opinion 
that a rating in excess of 10 percent is not warranted for 
the period prior to August 30, 2002, that is, the period from 
the effective date of service connection until the effective 
date of the change in regulations under Diagnostic Code 7800.  
38 C.F.R. § 4.118 (2001).  

Under the old version of Diagnostic Code 7800, a moderately 
disfiguring scar entailed a 10 percent evaluation.  As the 
veteran's right mandible and left forehead scars have areas 
of adherence to underlying tissue and some 
bulging/depression, the Board deems the scars to be 
moderately disfiguring.  As such, a 10 percent evaluation is 
warranted under the old criteria for the period ending August 
29, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001); 
VAOPGCPREC. 3-2000.  

An evaluation of 30 percent under the old Diagnostic Code 
7800 is not warranted, however.  Such an evaluation would 
require far more disfigurement than the veteran actually 
suffers.  The veteran's scars of the left forehead and right 
mandible are not severely disfiguring, and do not involve 
unsightly deformity of the eyelids, lips, or auricles.  

The Board notes that the old Diagnostic Code 7803 is not 
applicable, as the veteran's scars of the left forehead and 
right mandible have not been shown to be poorly nourished or 
prone to repeated ulceration.  38 C.F.R. § 4.118 (2001).  The 
veteran's scars, moreover, were not painful on examination.  
Thus, an evaluation under the old Diagnostic Code 7804 is 
inapplicable.  

Finally, the old version of service connection 7805 is 
inapplicable.  A rating under that Diagnostic Code would 
require limitation of function due to the scars, and the VA 
examiners have never stated that the veteran suffered scar-
related limitation of function.  

With regard to the criteria effective on August 30, 2002, the 
veteran is in receipt of a 30 percent rating under Diagnostic 
Code 7800.  38 C.F.R. § 4.118 (2004).  A 50 percent 
evaluation under this Diagnostic Code is not warranted.  

The record reflects that the veteran's service-connected scar 
of the right mandible is 1/4-inch wide at the widest part and 
that it has areas of adherence to underlying tissue and some 
bulging/depression.  As such, he has three characteristics of 
disfigurement, which meets the requirements for a 30 percent 
evaluation, but not the 50 percent evaluation, under 
Diagnostic Code 7800.  Id.  

A 50 percent evaluation under the new Diagnostic Code 7800 is 
not for application, as there is no visible or palpable 
tissue loss with gross distortion or asymmetry, and the 
veteran does not have four or five characteristics of 
disfigurement.  Id.  

A rating under the new Diagnostic Codes 7803, 7804, and 7805 
is not warranted because the veteran's scars of the left 
forehead and right mandible have not been shown to be 
superficial or unstable, painful, or productive of limitation 
of function.  Id.  

As evident from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath, supra.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of the scars due to basal cell 
carcinoma not contemplated in the currently assigned 10 and 
30 percent ratings permitted under the Schedule.  See also 
Fenderson, supra.  

As noted herein above, the new criteria may not be applied 
prior to the effective date of the regulation.  As the 
application of the new regulations may not be prior to August 
30, 2002, a 30 percent rating is not warranted prior to that 
date.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent for 
the veteran's service-connected scars of the left forehead 
and right mandible, due to basal cell carcinoma, prior to 
August 30, 2002, and is against the assignment of a rating in 
excess of 30 percent from August 30, 2002.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the evidence preponderates against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2004).  

B.  Scars - chest, upper back, and shoulders

The veteran's service-connected scars of the chest, upper 
back and shoulders have essentially been rated by the RO 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804 (prior to August 30, 2002) and 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (since August 30, 2002).  The Board once 
again notes that, effective on August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities.  
Diagnostic Code Series 7800.  67 Fed. Reg. 49596 (July 31, 
2002).  

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

According to the rating criteria in effect prior to August 
30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7800 governed 
ratings for disfigurement of the head, face and neck; and 
Diagnostic Codes 7801 and 7802 governed ratings for scars 
associated with burns.  None of these apply to the veteran's 
service-connected scars of the chest, upper back, and 
shoulders, due to basal cell carcinoma.

The possible applicable rating codes under the old 
regulations are found at 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805.  

According to the old version of 38 C.F.R. § 4.118, Code 7803 
(2001), superficial, poorly nourished scars, with repeated 
ulceration warranted a 10 percent rating.  

According to the old version of 38 C.F.R. § 4.118, Code 7804 
(2001), scars that are superficial, tender and painful on 
objective demonstration warranted a 10 percent rating.  

Other scars, under the old version of 38 C.F.R. § 4.118, Code 
7805 (2001), were to be rated on limitation of function of 
the part affected.  According to the old version of 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, new, benign, skin growths were 
to be rated as scars, disfigurement, etc.  

According to the medical evidence of record, the veteran's 
service-connected scars of the chest, upper back and 
shoulders are neither poorly nourished nor tender and painful 
on objective demonstration.  Furthermore, the veteran's 
service-connected scars of the chest, upper back and 
shoulders are not productive of any limitation of function of 
the affected body part.  

In light of the foregoing, the Board finds that the criteria 
for a compensable evaluation under the old version of 
38 C.F.R. § 4.118 for the veteran's service-connected scars 
of the chest, upper back, and shoulders have not been met 
under any diagnostic code.  

Now the Board turns to the issue of whether a compensable 
rating is warranted for the service-connected scars of the 
chest, upper back and shoulders, due to the basal cell 
carcinoma, under the revised version of the regulations.  At 
the outset, the Board notes that the revised version of 
38 C.F.R. § 4.118, Diagnostic Code 7800 is not for 
application, as that code governs disfiguring scars of the 
head, face, and neck.  Scars other than of the head, face, or 
neck, are rated under Diagnostic Codes 7801 to 7805.  In this 
regard, the Board notes that the revised versions of 
Diagnostic Codes 7801 and 7802 no longer apply solely to burn 
scars.  

The revised version of 38 C.F.R. § 4.118, Diagnostic 7801 
pertains to scars, other than head, face, or neck, that are 
deep or that cause limited motion.  An area or areas 
exceeding 144 square inches (929 sq. cm.) warrants a 40 
percent rating; an area or areas exceeding 72 square inches 
(465 sq. cm.) warrants a 30 percent rating; an area or areas 
exceeding 12 square inches (77 sq. cm.) warrants a 20 percent 
rating; and area or areas exceeding 6 square inches (39 sq. 
cm.) warrants a 10 percent rating.

Diagnostic Code 7802 pertains to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.  An area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803 indicates that scars that are found to 
be superficial, unstable, warrant a 10 percent rating.

Diagnostic Code 7804 indicates that scars that are 
superficial, painful on examination warrant a 10 percent 
rating.

Diagnostic Code 7805 indicates other scars are rated based on 
limitation of the function of the affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below: 

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

According to the medical evidence of record, the veteran's 
service-connected scars of the chest, upper back and 
shoulders are neither deep nor unstable.  Rather, the scars 
of the chest, upper back and shoulders are superficial and do 
not cause limited motion.  Furthermore, the medical evidence 
of record does not indicate that the scars of the chest, 
upper back and shoulders cover an area of at least 144 square 
inches.  

In light of the foregoing, the Board finds that the criteria 
for a compensable evaluation under the new version of 
38 C.F.R. § 4.118 for the veteran's service-connected scars 
of the chest, upper back, and shoulders, due to basal cell 
carcinoma, have not been met under any diagnostic code, at 
any time during the appeal period.  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected scars of the left forehead and right 
mandible, due to basal cell carcinoma, is denied for the 
period beginning on February 1, 2002 thorough August 29, 
2002.  

An evaluation in excess of 30 percent for the service-
connected scars of the left forehead and right mandible, due 
to basal cell carcinoma, beginning on August 30, 2002 is 
denied.  

A initial compensable evaluation for the service-connected 
scars of the chest, upper back, and shoulders, due to basal 
cell carcinoma, is denied.  





REMAND

The veteran asserts that his service-connected post-operative 
ventral hernia is more severe than is currently represented 
by the initial noncompensable rating assigned.  

At a July 2001 pre-discharge VA examination, the examiner 
noted that the veteran's history of umbilical hernia repair 
times two, in 1990 and 2000 was manifested by a nontender, 
mildly disfiguring scar.  

In the November 2001 rating decision, service connection was 
granted for post-operative ventral hernia, with an initial 
noncompensable rating assigned.  

In his NOD, the veteran indicated that his doctors determined 
that he had a thin, stretched, weak abdominal membrane, which 
made him prone to future hernias.  The veteran also asserted 
that his doctors recommended that he wear a support belt when 
doing any physical exercise.  The veteran reported that he 
suffered frequent abdominal discomfort as a result of the 
surgeries, especially during physical exercise.  The veteran 
also noted that he still had a noticeable lump in the area of 
his last surgery.

At a December 2002 VA examination, the examiner noted that 
the veteran had a vertical scar which measured 2.75 inches in 
length.  The scar was thickened, erythematous, but not 
adherent to underlying tissues.  There was no recurrence of 
hernia and the abdominal wall appeared quite firm on 
palpation.  The assessment was keloid, abdominal wall, 
secondary to surgery for repair of recurrent ventral hernia 
(1990/91 and 2000) and repair of umbilical hernia; minimally 
symptomatic with strenuous activity.  

The Board finds that the December 2002 VA examiner did not 
adequately address the veteran's contentions regarding 
abdominal pain and weakened abdominal wall, as well as his 
contention that he needed a supporting belt.  

The veteran was afforded another VA examination for scars in 
October 2003; however, the examiner did not address the 
veteran's service-connected post-operative ventral hernia.

In this regard, the Board notes that the veteran's post-
operative ventral hernia is rated based on the criteria set 
forth at 38 C.F.R. § 4.114, Diagnostic Code 7339.  

A post-operative, ventral hernia is evaluated as 100 percent 
disabling when there is massive, persistent, severe diastasis 
of recti muscles, or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.  A large hernia that is not well 
supported by a belt under ordinary conditions is evaluated as 
40 percent disabling.  For a 20 percent evaluation, there 
must be a small hernia that is not well supported by a belt 
under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Residuals consisting of 
postoperative, healed wound with the use of a belt not 
indicated are evaluated as noncompensable.  38 C.F.R. § 
4.114, Diagnostic Code 7339.

Since the veteran has asserted he has weakening of the 
abdominal wall and an indication for a supporting belt, the 
veteran should be afforded a VA examination to determine if 
he meets the criteria for a compensable rating for the 
service-connected post-operative ventral hernia.  

All pertinent VA and private treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is remanded to the RO, via the AMC for 
the following action:

1.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available VA and/or 
private medical records concerning 
treatment received by the veteran for his 
service-connected post-


operative ventral hernia from February 
2002  to the present, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of the 
service-connected post-operative ventral 
hernia.  In this regard, the examiner 
should specifically identify whether the 
veteran has weakening of the abdominal 
wall and/or indication for a supporting 
belt.  All findings must be reported in 
detailed and all indicated testing must 
be accomplished.  The examiner must be 
provided with a copy of this remand, as 
well as the rating criteria.  The 
veteran's claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the AMC should again review 
the veteran's claim for increase.  If the 
benefit sought on appeal is not granted, 
he should be issued a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


